DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-17, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 11317005 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of U.S. Patent No. US 11317005 B2 are a combination of the independent claims 1, 10, and 20 combined with dependent claims 2 and 11.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing resource” with various functions attached thereto in claims 1-2, 4-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10, 12-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinner et al. (US 2020/0042837 A1 – hereinafter “Skinner”) in view of Kapoor (US 2014/0032735 A1 – hereinafter “Kapoor”) in view of Loginov et al. (US 20180157906 A1 – hereinafter “Loginov”) in view of in view of Kapoor (US 2014/0032735 A1 – hereinafter “Kapoor”). 
Claim 1:
Skinner discloses a system for determining compression rates for images, the system comprising a processing resource configured to: provide for each screen of one or more screens of an application (¶5 discloses “a first client computing device… screen capture event including, or being associated with, a bitmap image of at least part of a display of the first computing device”): (a) text displayed on the respective screen (¶5 discloses “text in the bitmap image”), (b) a compression ratio associated with the respective screen, if any (¶49 discloses “a compressed encoding format, for instance, JPEG, PNG, and the like. Or in some cases, bitmap images may be encoded in a non compressed format”; where, a JPEG typically can achieve a 10:1 compression), and (c) a compression (¶84 discloses “a version that is compressed with a different compression format from that in which it is received may still serve as sending the received version” – non-final compression; ¶108 discloses “manipulate pixel values in a bitmap image in uncompressed form and then recompress the video for distribution” – final compression): 
receive, from a given device executing the application (¶5 discloses “from the remote server system”), a compressed screenshot of a given screen of the screens of the application (¶3 discloses screenshots that are shared via users and applications), compressed in accordance with the compression (¶49 discloses “bitmap images may be encoded in a non compressed format”; ¶77), or, upon no compression (¶49 discloses “Or … bitmap images may be encoded in a non-compressed format”; ¶77), in accordance with a default compression 
upon the provided compression ratio determination status of the given screen being indicative of a non-final compression ratio (¶77 discloses “the bitmap image is received with 
metadata identifying a user account sharing the bitmap image”; ¶84 discloses “a version that is compressed with a different compression format from that in which it is received may still 
serve as sending the received version”; ¶108 discloses “manipulate pixel values in a bitmap image in uncompressed form and then recompress the video for distribution, which is not to imply that other features may not be varied”), perform the following: 
perform Optical Character Recognition (OCR), using OCR software, on the compressed screenshot, giving rise to OCR text (¶50 discloses an “OCR service 18… indicating the text “hello world””); 
determine an (Fig. 6, block 168, and ¶116 discloses scoring text in the OCR record); 
upon the (¶63 discloses “a determination that the 
score … satisfies (e.g. exceeds or is below) some threshold”), set the compression (¶108 discloses “recompress the video for distribution”); and 
upon the (¶63 discloses “a determination that the score … satisfies (e.g. exceeds or is below) some threshold”), (¶103 discloses “enhancing compression of the image for transmission and potentially expediting the OCR operations by reducing the pixel count involving more intensive analysis”).
Skinner discloses all of the subject matter as described above except for specifically teaching a “ratio associated with the given screen”, “increase the compression” and “accuracy.”  However, Loginov in the same field of endeavor teaches “accuracy” (Abstract discloses “analyzing an OCR quality parameter associated with a compressed digital image to be created from the digital image using a compression algorithm and a compression parameter”; ¶87 discloses “98-99% accuracy”; ¶91). Kapoor in the same field of endeavor teaches a “ratio associated with the given screen” (Abstract discloses “rate of screenshot capture may be adjusted in reference… to a compression ratio”; ¶19 discloses “a compression ratio derived from the file sizes of compressed screenshots”; ¶30 discloses “a compression ratio of a compressed screenshot is identified at 502”; ¶31 discloses “compression ratio may identify a type of display being captured”; ¶33) and ““increase the compression” (Abstract discloses “the rate may be adjusted in reference to a compression ratio”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Skinner and Loginov before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to balance the increased compression to save on transmission time and bandwidth used by preserving the quality of the de-compressed image OCR processing (Loginov ¶14).  This motivation for the combination of Skinner and Loginov is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Also, it would have been obvious to one of ordinary skill in the art to combine Skinner and Loginov before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to increase compression to reduce network bandwidth and decreasing the delay of the transmission of data across the network (Kapoor ¶¶3, 14). This motivation for the combination of Skinner and Kapoor is supported by KSR exemplary rationale (G).
Claims 3 and 12:
The combination of Skinner, Loginov, and Kapoor Gross disclose the system of claim 1, wherein the application is a mobile application and wherein the given device is a mobile device (Skinner ¶36 discloses “the application 12 … smart phones”).
Claims 4 and 13:
The combination of Skinner, Loginov, and Kapoor Gross disclose the system of claim 1, wherein the default compression rate is determined by the processing resource, or by a second processing resource of the given device, based on one or more parameters that affects a layout of the given screen (Kapoor ¶31 discloses “compression ratio may identify a type of display being captured”; ¶33).  The motivation to combine for the independent claims applies to this dependent claim.
Claims 5 and 14:
The combination of Skinner, Loginov, and Kapoor disclose the system of claim 4. wherein the parameters include one, or more, of the following group: (a) a density of a display of the given device on which the given screen is displayed ; (Kapoor ¶19 discloses “a compression ratio derived from the file sizes of compressed screenshots”), (b) a resolution of the display of the given device. (c) an average text size on the display of the given device, (d) an operating system of the given device, or (e) a make and model of the given device (Kapoor ¶31 discloses “compression ratio may identify a type of display being captured”). The motivation to combine for the independent claims applies to this dependent claim.
Claims 6 and 15:
The combination of Skinner, Loginov, and Kapoor disclose the system of claim 1, wherein the compressed screenshot is compressed using JPEG compression (Skinner ¶49 discloses “bitmap images may be encoded in a compressed encoding format, for instance, JPEG”), and wherein the compression ratio is based on: a scale of the JPEG compression and a quality of the JPEG compression (Kapoor ¶19 discloses “a compression ratio derived from the file sizes of compressed screenshots”). The motivation to combine for the independent claims applies to this dependent claim.
Claims 7 and 16:
The combination of Skinner, Loginov, and Kapoor disclose the system of claim 1, wherein the processing resource is further configured to: store the compressed screenshot in a data repository (Skinner Fig. 5, 32, 34, 34, 38): retrieves the compressed screenshot from the data repository (Skinner Fig. 5, control 30); and display the compressed screenshot to a user of the system (Skinner Fig. 5, 26 web server).
Claims 8 and 17:
The combination of Skinner, Loginov, and Kapoor disclose the system of claim 1, wherein the accuracy score is highest upon the OCR text and the text provided for the given screen entirely matching (Loginov ¶87 discloses “server-based OCR function 113 at around 98-99% accuracy”). The motivation to combine for the independent claims applies to this dependent claim.
Claim 9:
Skinner discloses a system for determining compression rates for images, the system comprising a processing resource configured to: obtain a given image at least partially comprising a given text (¶5 discloses “a first client computing device… screen capture event including, or being associated with, a bitmap image of at least part of a display of the first computing device” and “text in the bitmap image”); 
compress the given image at a given compression ratio, giving rise to a compressed image (¶49 discloses “a compressed encoding format, for instance, JPEG, PNG, and the like. Or in some cases, bitmap images may be encoded in a non compressed format”; where, a JPEG typically can achieve a 10:1 compression); 
perform Optical Character Recognition (OCR) on the compressed image, giving rise to OCR text (¶50 discloses an “OCR service 18… indicating the text “hello world””); 
compare the OCR text to the given text, giving rise to (Fig. 6, block 168, and ¶116 discloses scoring text in the OCR record; ¶63 discloses “a determination that the score … satisfies (e.g. exceeds or is below) some threshold”); 
upon the comparison results meeting a rule (Fig. 6, block 168, and ¶116 discloses scoring text in the OCR record; ¶63 discloses “a determination that the score … satisfies (e.g. exceeds or is below) some threshold”), (¶108 discloses “recompress the video for distribution”).
Skinner discloses all of the subject matter as described above except for specifically teaching a “ratio associated with the given screen”, “increase the compression” and “comparison.”  However, Loginov in the same field of endeavor teaches “comparison” (Abstract discloses “analyzing an OCR quality parameter associated with a compressed digital image to be created from the digital image using a compression algorithm and a compression parameter”; ¶87 discloses “98-99% accuracy”; ¶¶90-91 discloses “recognized-text digital document containing digital text representative of the text 142”). Kapoor in the same field of endeavor teaches a “ratio associated with the given screen” (Abstract discloses “rate of screenshot capture may be adjusted in reference… to a compression ratio”; ¶19 discloses “a compression ratio derived from the file sizes of compressed screenshots”; ¶30 discloses “a compression ratio of a compressed screenshot is identified at 502”; ¶31 discloses “compression ratio may identify a type of display being captured”; ¶33) and ““increase the compression” (Abstract discloses “the rate may be adjusted in reference to a compression ratio”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Skinner and Loginov before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to balance the increased compression to save on transmission time and bandwidth used by preserving the quality of the de-compressed image OCR processing (Loginov ¶14).  This motivation for the combination of Skinner and Loginov is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Also, it would have been obvious to one of ordinary skill in the art to combine Skinner and Loginov before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to increase compression to reduce network bandwidth and decreasing the delay of the transmission of data across the network (Kapoor ¶¶3, 14). This motivation for the combination of Skinner and Kapoor is supported by KSR exemplary rationale (G).

Claim 10:
The combination of Skinner, Loginov, and Kapoor discloses the remaining elements recited in claim 10 for at least the reasons discussed in claim 1 above.
Claim 18:
The combination of Skinner, Loginov, and Kapoor discloses the remaining elements recited in claim 18 for at least the reasons discussed in claim 9 above.
Claim 19:
Skinner discloses a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code (¶130), executable by at least one processing resource of a computer to perform a method (¶130) comprising: …
The combination of Skinner, Loginov, and Kapoor discloses the remaining elements recited in claim 18 for at least the reasons discussed in claim 9 above.
Claim 20:
The combination of Skinner, Loginov, and Kapoor discloses the remaining elements recited in claim 20 for at least the reasons discussed in claim 1 above.


Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ross Varndell/Primary Examiner, Art Unit 2666